Case 2:20-cv-00444-JPH-DLP Document 16 Filed 01/22/21 Page 1 of 2 PageID #: 347




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 LAMONE LAUDERDALE-EL,                                 )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )       No. 2:20-cv-00444-JPH-DLP
                                                       )
 DUSHAN ZATECKY,                                       )
                                                       )
                               Respondent.             )


                      ENTRY GRANTING MOTION TO DISMISS AND
                       DIRECTING ENTRY OF FINAL JUDGMENT

        Lamone Lauderdale-El's petition for a writ of habeas corpus purports to challenge his

 conviction in a prison disciplinary proceeding identified as ISF 19-10-0192. See dkt. 1 at 1. In that

 proceeding, Mr. Lauderdale-El was convicted of attempting to solicit personal information from

 an officer, and he was punished with a loss of 60 days' earned credit time. Dkt. 8-5.

        Before Mr. Lauderdale-El was convicted in ISF 19-10-0192, the Indiana Department of

 Correction ("IDOC") restored credit time he had previously lost. Dkt. 8-10. After he was convicted

 in ISF 19-10-0192, the IDOC rescinded that restoration. Id.

        Mr. Lauderdale-El's petition does not state how he believes his rights were violated in ISF

 19-10-1092. See dkt. 1. Rather, it concerns the rescission of his previously restored time. Indeed,

 Mr. Lauderdale-El asks the Court to restore 150 days of lost credit time—far more than the 60

 days he lost in ISF 19-10-0192. See dkt. 10 at 4.

        The respondent moves to dismiss this action on grounds that Mr. Lauderdale-El did not

 exhaust state court remedies before filing his petition. A federal court cannot grant a state

 prisoner’s petition for a writ of habeas corpus unless he has first exhausted the remedies available



                                                  1
Case 2:20-cv-00444-JPH-DLP Document 16 Filed 01/22/21 Page 2 of 2 PageID #: 348




 in the state’s courts. 28 U.S.C. § 2254(b)(1). Challenges to the IDOC’s restoration policy and

 decisions on restoration petitions are properly brought in Indiana’s state courts. See, e.g., Young v.

 Indiana Dep’t Corr., 22 N.E.3d 716 (Ind. Ct. App. 2014). Mr. Lauderdale-El does not dispute the

 respondent's contention that he never challenged the rescission of his previously restored time in

 state court.

         Therefore, the respondent's motion to dismiss, dkt. [8], is granted. Mr. Lauderdale-El's

 motion for summary judgment, dkt. [13], is denied. Mr. Lauderdale-El's motion for emergency

 preliminary injunction, dkt. [10], and his motion for briefing schedule, dkt. [12], are denied as

 moot.

         This action is dismissed without prejudice. If Mr. Lauderdale-El wishes to challenge his

 conviction in ISF 19-10-0192, he may file a new petition addressing the reasons why his rights

 were violated in that proceeding. The clerk is directed to enter final judgment consistent with

 this Entry.

 SO ORDERED.

 Date: 1/22/2021



 Distribution:

 LAMONE LAUDERDALE-EL
 132421
 PUTNAMVILLE - CF
 PUTNAMVILLE CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Monika P. Talbot
 INDIANA ATTORNEY GENERAL
 monika.talbot@atg.in.gov




                                                   2
